DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 10/10/22.  Accordingly, claims 1-22 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,942,074, previously cited. 
-Regarding claim 1, claims 1-26 of U.S. Patent No. 9,942,074 teaches a method, performed by a wireless transmitter (“apparatus”, col. 25, line 33), the method (see claim 22 of U.S. Patent No. 9,942,074) comprising: 
inherently obtaining/receiving, via “multiplication/accumulation unit”, col. 26, line 7),  input data (“input data”, col. 26, line 8) for a wireless, radio frequency (RF) transmission (referred to “transmitting the output data via an RF antenna”, col. 26, line 17); 
implementing, at a processing unit, (being a plurality of processors (referred to plural ones of “at least one processing unit”, col. 25, line 25), comprising a plurality of multiplication/accumulation units (wherein each processor (represented by  “at least one processing unit”, col. 25, line 25)  comprises a respective one multiplication/accumulation unit (“multiplication/accumulation unit”, col. 25, line 34-35) among the plurality of multiplication/accumulation units), a wireless transmitter processing mode (“processing mode”, col. 25, line 42) based on a processing mode selection (“processing mode selection”, col. 25, line 41) corresponding to the wireless transmitter processing mode (see col. 25, line 24 to col. 26, line 2);
mixing the input data at the processing unit using a plurality of coefficients (referred to “coefficient data”, col. 26, line 4) associated with the wireless transmitter processing mode, 
wherein ( in correspondence with each processor of the plurality of processors) , mixing the input data comprises: 
providing, by one of respective memory look-up units (“memory look-up unit”, col. 25, lines 35-36) of a plurality of memory look-up units (corresponding to the processors respectively), a respective coefficient (“coefficient data”, col. 26, line 4) of the plurality of coefficients (corresponding to the processors respectively) to a respective multiplication/accumulation processing unit (“multiplication/accumulation unit”, col. 25, line 34-35) of the plurality of multiplication/accumulation processing units (see col. 26, lines 4-9); and 
calculating, (via a multiplication (referred to “multiplying … to generate a processing result”, col. 26, lines 8-10)), at a multiplication/accumulation processing unit (“multiplication/accumulation processing unit”, col. 26, lines 8-9) as at least a portion of the plurality of multiplication/accumulation processing units, the input data with one of respective coefficients of the plurality of coefficients (corresponding to the processors respectively) to generate a processing result (“processing result”, col. 26, line 10) (see col. 26, lines 8-10); and 
providing output data (“output data”, col. 26, line 13) based partly on the processing result, the output data representative of a portion of the input data being processed in the wireless transmitter (see col. 26, lines 11-16).
-Regarding claim 2, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the method (see claim 22 of U.S. Patent No. 9,942,074) comprises:  transmitting the output data via an RF antenna “RF antenna” at a frequency “frequency” specified by a wireless protocol “wireless protocol”, (see col. 26, lines 17-18).
-Regarding claim 3, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the RF antenna is configured to wirelessly transmit the output data, or namely radiate the output data, at the frequency specified by the wireless protocol (see col. 26, lines 17-18).
-Regarding claim 4, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the method (see claim 22 of U.S. Patent No. 9,942,074) comprises obtaining, via the  plurality of multiplication/accumulation units, from a memory (being the plurality of  memory look-up units), the plurality of coefficients based on the implemented wireless transmitter processing mode (see col. 26, lines 1-9).
-Regarding claim 5, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the method (see claim 22 of U.S. Patent No. 9,942,074) comprises:  (in correspondence with each processor of the plurality of processors), retrieving, by a respective memory look-up unit of the plurality of memory look-up units of the processing unit, a coefficient “coefficient data” of the plurality of coefficients associated with the wireless transmitter processing mode from a memory (being a memory look-up unit of the plurality of memory look-up units) (see col. 6, lines 4-6), or in another word, the method comprises:  retrieving, by respective memory look-up units of the plurality of memory look-up units of the processing unit, a plurality of coefficients associated with the wireless transmitter processing mode from a memory (being the plurality of memory look-up units).
-Regarding claim 6, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the method (see claim 22 of U.S. Patent No. 9,942,074) comprises: (in correspondence with each processor of the plurality of processors comprised in the processing unit), configuring/implementing the processor of the processing unit, via a memory lookup unit “memory lookup unit” of the plurality of memory look-up units of the processing unit, to select/retrieve  a coefficient “coefficient data” of the plurality of coefficients based on the selected wireless transmitter processing mode (see col. 26, lines 1-7), in another word, the method comprises: configuring the processors of  the processing unit, via the plurality of respectively memory look-up units of the processing unit, to select the plurality of respective coefficients based on the selected wireless transmitter processing mode.
-Regarding claim 7, claims 1-26 of U.S. Patent No. 9,942,074 teaches that  the implemented wireless transmitter processing mode is processed in accordance with the wireless protocol “wireless protocol”, (see col. 25 lines 41-43).  
Claims 1-26 of U.S. Patent No. 9,942,074 does not teach whether the wireless protocol is an OFDM wireless protocol.
However, it is well-known in the art that an OFDM wireless protocol is among wireless protocols used for wireless communications, and in the previous Office Action, the examiner took Official Notice on prior art teaching the well-known feature.
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the method of claims 1-26 of U.S. Patent No. 9,942,074 in such a way that in the method, the wireless protocol would be an OFDM wireless protocol so that the implementation would become another embodiment derived from claims 1-26 of U.S. Patent No. 9,942,074 for carrying out the method upon using an OFDM wireless protocol as the wireless protocol.
-Regarding claim 14, claims 1-26 of U.S. Patent No. 9,942,074 teaches a wireless device (“apparatus”, col. 25, line 33), the wireless device (see claim 22 of U.S. Patent No. 9,942,074) comprising: 
at least one processing unit (being a plurality of processors (referred to plural ones of “at least one processing unit”, col. 25, line 25) comprising a plurality of multiplication/accumulation processing units and a plurality of memory look-up units, wherein each processor (represented by  “at least one processing unit”, col. 25, line 25)  comprises a respective one multiplication/accumulation unit (“multiplication/accumulation unit”, col. 25, line 34-35) of the plurality of multiplication/accumulation units and a respective one memory look-up unit (“memory look-up unit”, col. 25, lines 35-36) of the memory look-up units, (see col. 25, lines 34-36); 
non-transitory computer readable media “non-transitory computer readable media” encoded with executable instructions “executable instructions” which, when executed by the at least one processing unit, is configured to cause the wireless device to perform operations “operations” (see col. 25, lines 37-40), the operations comprising: 
implementing a wireless transmitter processing mode (“processing mode”, col. 25, line 42) based on a processing mode selection (“processing mode selection”, col. 25, line 41) corresponding to the wireless transmitter processing mode (see col. 25, line 24 to col. 26, line 2); 
mixing input data (“input data”, col. 26, line 8) at each processor of the at least one processing unit using a respective coefficient (“coefficient data”, col. 26, line 4) of a plurality of coefficients, wherein mixing the input data comprises: 
providing, by each memory look-up unit (“memory look-up unit “, col. 26, line 4) of respective memory look-up units (being the plurality of memory look-up units) of the plurality of memory look-up units, a respective coefficient (“coefficient data”, col. 26, line 4) of the plurality of coefficients to a respective multiplication/accumulation processing unit (“multiplication/accumulation processing unit”, col. 26, lines 7-8) of the plurality of multiplication/accumulation processing units (see col. 26, lines 4-8); and 
calculating, (via a multiplication (referred to “multiplying … to generate a processing result”, col. 26, lines 8-10)),  at each multiplication/accumulation processing unit “multiplication/accumulation processing unit” of the plurality of multiplication/accumulation processing units as a portion of the plurality of multiplication/accumulation processing units, the input data with each coefficient (“coefficient data”, col. 26, lines 9-10) of  respective coefficients (being the plurality of coefficients) of the plurality of coefficients to generate a respective processing result (“processing result”, col. 26, line 10) of a plurality of processing results, (see col. 26, lines 8-10); and 
providing, to a RF wireless transmission of a radio frequency (RF) antenna (“RF antenna”, col. 26, line 14), output data (“output data”, col. 26, line 13) based partly on the plurality of processing results (see col. 26, lines 14-18), (said  RF wireless transmission referred to “transmitting the output data via an RF antenna at a frequency specified by the wireless protocol”, col. 26, lines 17-18 and being one of the operations, and the operations considered here equivalent with the limitation “mobile application of the wireless device”); and 
the radio frequency (RF) antenna configured to transmit the RF wireless transmission comprising the output data (see col. 26, lines 17-18).
-Regarding claim 15, claims 1-26 of U.S. Patent No. 9,942,074 teaches that mixing the input data further comprises:  obtaining, from each memory look-up unit “memory look-up unit”  of the plurality of memory look-up unit as at least a portion of the plurality of memory look-up units, one respective coefficient “coefficient data” of the plurality of coefficients based on the implemented wireless transmitter processing mode, (see col. 26, lines 4-6).
-Regarding claim 16, claims 1-26 of U.S. Patent No. 9,942,074 does not clearly teach that the wireless device corresponds to a desktop device, a laptop device, a cellular phone device, a tablet device, an appliance device, an automobile communications device, or combinations thereof, as claimed.
However, it is well-known in the art that a wireless device can be implemented as a laptop device, a cellular phone device or a tablet device, and in the previous Office Action, the examiner took Official Notice on prior art teaching the well-known feature.
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the wireless device of claims 1-26 of U.S. Patent No. 9,942,074 in such a way that the wireless device would be implemented as a laptop device, a cellular phone device or a tablet device in order to easily be carried around.
-Regarding claim 17, claims 1-26 of U.S. Patent No. 9,942,074 teaches that obtaining, from an operation (“receiving a processing mode selection… a wireless protocol”, col. 25, lines 41-43)  of the operations (as the mobile application of the wireless device), the processing mode selection “processing mode selection” corresponding to the wireless transmitter processing mode “processing mode” (see col. 25, lines 41-43).
-Regarding claim 18, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the wireless transmitter processing mode includes an aspect (being the RF wireless transmission) of a wireless protocol “wireless protocol”, (see col. 26, lines 17-18).  
Claims 1-26 of U.S. Patent No. 9,942,074 does not teach whether the wireless protocol is an OFDM wireless protocol.
However, it is well-known in the art that an OFDM wireless protocol is among wireless protocols used for wireless communications, and in the previous Office Action,  the examiner took Official Notice on prior art teaching the well-known feature.
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the method of claims 1-26 of U.S. Patent No. 9,942,074 in such a way that in the method, the wireless protocol would be an OFDM wireless protocol so that the implementation would become another embodiment derived from claims 1-26 of U.S. Patent No. 9,942,074 for carrying out the RF wireless transmission, as required in the wireless device, upon using an OFDM wireless protocol as the wireless protocol.
Allowable Subject Matter
Claims 8-13 are allowed.  
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/10/22 have been fully considered.  As results, claims 8-13 and 19-22 are indicated allowable.  However, claims 1-7 and 14-18, are still rejected, under Double Patenting, since the applicant has not filed a corresponding Terminal Disclaimer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In order to clarify that that using an OFDM wireless protocol for wireless communication is well-known, and implementing a wireless device with a cellular phone device is also well-known, the examiner herein cites Chang et al (2009/0082017) teaches using an OFDM wireless protocol “OFDMA” for wireless communication (see [0023], and implementing a wireless device with a cellular phone device ((12), figure 1) (see [0023]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632